DETAILED CORRESPONDENCE
1.	This communication is in response to the Application filed on 11/22/2022. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3.	Applicant’s arguments filed on 11/22/2022 with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oesterwind Tobias (DE 102017117610 A1) in view of Berntorp et al. (US 20190204114 A1, hereinafter “Berntorp”).
Regarding claims 1 and 10, Tobias (Fig. 1) discloses a method for determining a sensor offset of a sensor in a device, in particular in a steering system for a motor vehicle (these steering systems can also be used for autonomous or semi-autonomous control of a vehicle; Tobias at [0002]), which has a first component, a second component which is movable with respect to the first component (As shown below in the reproduced in the annotated in Fig. 1), a resetting element (torsion 17), an and a sensor for determining the relative motion between the first component and the second component (As shown below in the reproduced in the annotated in Fig. 1), wherein the method comprises the following steps: - generating a predetermined relative motion between the first component and the second component by the actuator (The motor can be, for example, an electromechanical actuator or an electric motor provided with an imbalance; Tobias at [0011]); - measuring the resulting relative motion by means of the sensor actuator (The motor can be, for example, an electromechanical actuator or an electric motor provided with an imbalance; Tobias at [0011]) - storing the sensor data obtained during the relative motion (The data required for this can be determined and stored, for example, as part of a calibration of the steering system 10; Tobias at [0038]); and - determining a constant sensor offset of the sensor on the basis of the stored sensor data (wherein an amplitude response of the steering system (10) is compared with a characteristic amplitude response of the steering system (10); Tobias at claim 11 and ¶ [0040]).
Tobias does not explicitly teach calibrating the sensor based on the determined constant sensor offset. However, Berntorp (1A-1B) teaches or at least suggests calibrating the sensor based on the determined constant sensor offset (… the state of calibration of sensor of a gyroscope sensor measuring the rotation rate of the vehicle depends on a number of factors, such as the temperature of the environment, the temperature of the sensor components itself, the alignment of the sensor with the vehicle, scale errors, or periodic behavior in the circuits of the sensor; Berntorp at [0049] and FIG. 1B shows an illustration of how the sensor offset of a sensor of vehicle typically varies with placement of the sensor; Berntorp a [0050], [0054]-[0055] and [0059]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Tobias to include calibrating the sensor based on the determined constant sensor offset, as taught by Berntorp in order to efficiently estimate the offsets and statistical properties of the sensors.


    PNG
    media_image1.png
    336
    509
    media_image1.png
    Greyscale

Regarding claim 2, Tobias, as modified by Berntorp discloses the claimed invention substantially as explained above. Further, Tobias (Fig. 1) teaches wherein the generated relative motion is a periodic and symmetrical motion with maximum amplitudes (wherein an amplitude response of the steering system (10) is compared with a characteristic amplitude response of the steering system (10); Tobias at claim 11 and ¶ [0040]).

Regarding claim 5, Tobias, as modified by Berntorp discloses the claimed invention substantially as explained above. Further, Tobias (Fig. 1) teaches wherein the constant sensor offset is determined as an arithmetic mean of the maximum amplitudes of the relative motion in the positive and negative directions within the at least one oscillation period from the stored sensor data (Random oscillations or vibrations of the steering system can be neglected due to the defined frequency spectrum, especially if the steering system is excited with a frequency spectrum, which differs significantly from a frequency spectrum of random oscillations and vibrations; Tobias at ¶ [0015]).

Regarding claim 6, Tobias, as modified by Berntorp discloses the claimed invention substantially as explained above. Further, Tobias (Fig. 1) teaches wherein the motion is generated if the device is otherwise unactivated (The characteristic vibrations of the area near the steering wheel represent the vibration behavior of the steering system, which is present, when the driver has not placed his hands on the steering wheel; Tobias at ¶ [0018]).

Regarding claim 7, Tobias, as modified by Berntorp discloses the claimed invention substantially as explained above. Further, Tobias (Fig. 1) teaches wherein a user of the device is informed of a lack of activity by the generated motion (On the one hand, the driver's hands change the mass and the moment of inertia of the upper part 12 of the steering system 10 and thus lead to a changed vibration behavior Tobias [0042]).

Regarding claim 8, Tobias, as modified by Berntorp discloses the claimed invention substantially as explained above. Further, Tobias (Fig. 1) teaches wherein the relative motion is a rotational motion or a translatory motion between the first component and the second component (… the rotation angle of the lower end of the torsion bar is 17 determined according to one of the variants described above, and stored (step S2). More precisely, the angle of rotation of the lower end of the torsion bar is determined as a function of time and stored; Tobias at [0035]).

Regarding claim 9, Tobias, as modified by Berntorp discloses the claimed invention substantially as explained above. Further, Tobias (Fig. 1) teaches wherein a position-dependent deviation is determined on the basis of a maximum disruption, a disruption position in which the maximum disruption occurs, and the current position of the components with respect to one another, in particular where the maximum disruption and the disruption position being previously known (The motor can be, for example, an electromechanical actuator or an electric motor provided with an imbalance; Tobias at [0011]) and (wherein an amplitude response of the steering system (10) is compared with a characteristic amplitude response of the steering system (10); Tobias at claim 11 and ¶ [0040]).

Regarding claim 11, Tobias, as modified by Berntorp discloses the claimed invention substantially as explained above. Further, Tobias (Fig. 1) teaches wherein the sensor is a force sensor, a torque sensor, a weight sensor, an acceleration sensor and/or a rotational acceleration sensor (… the vibrations transmitted to the sensors of the steering system can be evaluated in the context of a Fourier transformation. Such sensors can be, for example, torque sensors or rotation angle sensors; Tobias at [0022]).

Regarding claim 12, Tobias, as modified by Berntorp discloses the claimed invention substantially as explained above. Further, Tobias (Fig. 1) teaches wherein the steering system (steering system 10) (these steering systems can also be used for autonomous or semi-autonomous control of a vehicle; Tobias at [0002]) has an upper steering train which constitutes the first component, and a lower steering train which constitutes the second component (As shown above in the reproduced in the annotated in Fig. 1).

Regarding claim 13, Tobias, as modified by Berntorp discloses the claimed invention substantially as explained above. Further, Tobias (Fig. 1) teaches wherein the resetting element is a torsion rod (torsion 17) which connects the upper steering train to the lower steering train in a torque- transmitting fashion, wherein the sensor is configured to measure a rotation of the torsion rod (torsion 17, … the vibrations transmitted to the sensors of the steering system can be evaluated in the context of a Fourier transformation. Such sensors can be, for example, torque sensors or rotation angle sensors; Tobias at [0022]).

Regarding claim 14, Tobias, as modified by Berntorp discloses the claimed invention substantially as explained above. Further, Tobias (Fig. 1) teaches wherein the upper steering train has a steering wheel, wherein the current position of the components with respect to one another for determining the position-dependent sensor offset is the steering angle (wherein an amplitude response of the steering system (10) is compared with a characteristic amplitude response of the steering system (10); Tobias at claim 11 and ¶ [0040]).

Regarding claim 15, Tobias, as modified by Berntorp discloses the claimed invention substantially as explained above. Further, Tobias discloses the claimed invention substantially as explained above. Further, Tobias (Fig. 1) teaches wherein the maximum disruption is dependent on the weight distribution and/or on the mounting angle of the steering wheel (steering wheel 14, the steering system can be stimulated to vibrate briefly at a variable frequency in such a way that a maximum amplitude of the vibrations can be determined in the frequency range used. This maximum amplitude of the vibrations can be extracted with little computing effort and compared with a characteristic resonance frequency of the steering system; Tobias ¶ [0020]).

Regarding claim 16, Tobias, as modified by Berntorp discloses the claimed invention substantially as explained above. Further, Tobias (Fig. 1) teaches wherein the steps of the method are performed only when a driver of the motor vehicle does not contact a steering wheel of the steering system (Random oscillations or vibrations of the steering system can be neglected due to the defined frequency spectrum, especially if the steering system is excited with a frequency spectrum, which differs significantly from a frequency spectrum of random oscillations and vibrations; Tobias at ¶ [0015]).

Regarding claim 17, Tobias, as modified by Berntorp discloses the claimed invention substantially as explained above. Further, Tobias (Fig. 1) teaches wherein the sensor is a force sensor, a torque sensor, a weight sensor, an acceleration sensor and/or a rotational acceleration sensor (… the vibrations transmitted to the sensors of the steering system can be evaluated in the context of a Fourier transformation. Such sensors can be, for example, torque sensors or rotation angle sensors; Tobias at [0022]).

Regarding claim 18, Tobias, as modified by Berntorp discloses the claimed invention substantially as explained above. Further, Tobias (Fig. 1) teaches wherein the steering system (steering system 10) (these steering systems can also be used for autonomous or semi-autonomous control of a vehicle; Tobias at [0002]) has an upper steering train which constitutes the first component, and a lower steering train which constitutes the second component (As shown above in the reproduced in the annotated in Fig. 1).

Regarding claim 19, Tobias, as modified by Berntorp discloses the claimed invention substantially as explained above. Further, Tobias (Fig. 1) teaches wherein the resetting element is a torsion rod which connects the upper steering train to the lower steering train in a torque-transmitting fashion, wherein the sensor is configured to measure a rotation of the torsion rod (torsion 17, … the vibrations transmitted to the sensors of the steering system can be evaluated in the context of a Fourier transformation. Such sensors can be, for example, torque sensors or rotation angle sensors; Tobias at [0022]).

Regarding claim 20, Tobias, as modified by Berntorp discloses the claimed invention substantially as explained above. Further, Tobias (Fig. 1) teaches wherein the upper steering train has a steering wheel, wherein the current position of the components with respect to one another for determining the position-dependent sensor offset is the steering angle (wherein an amplitude response of the steering system (10) is compared with a characteristic amplitude response of the steering system (10); Tobias at claim 11 and ¶ [0040]).
 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Oesterwind Tobias (DE 102017117610) in view of Berntorp et al. (US 20190204114 A1, hereinafter “Berntorp”) as applied to claim 1 above, in view of Hidaka et al. (US 2006/0113937 Al).
Regarding claim 3, Tobias, as modified by Berntorp discloses the claimed invention substantially as explained above, but does not explicitly teach wherein the relative motion is sinusoidal or is sensed in the form of square-wave signals or triangular signals by the sensor. However, Hidaka teaches or at least suggests wherein the relative motion is sinusoidal or is sensed in the form of square-wave signals or triangular signals by the sensor (ECU 14 also functions as a motor controller, and generates motor current (Iu, Iv, lw) corresponding to the sine waves of three phases which correspond to the instruction value Vq* and supplies the motor current to the stator coil of the motor 5; Hidaka at [0050]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Tobias, Berntorp to include the relative motion is sinusoidal, as taught by Hidaka in order to suppress torque variation of the motor

Regarding claim 4, Tobias, Berntorp as modified by disclose the claimed invention substantially as explained above. Further, Tobias teaches wherein the relative motion is measured over at least one oscillation period (Random oscillations or vibrations of the steering system can be neglected due to the defined frequency spectrum, especially if the steering system is excited with a frequency spectrum, which differs significantly from a frequency spectrum of random oscillations and vibrations; Tobias at ¶ [0015]).

Conclusion
8.	The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663